
	

113 S2509 IS: Sean and David Goldman International Child Abduction Prevention and Return Act of 2014
U.S. Senate
2014-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2509
		IN THE SENATE OF THE UNITED STATES
		
			June 19, 2014
			Mr. Menendez (for himself, Mr. Corker, and Mr. Markey) introduced the following bill; which was read twice and referred to the Committee on Foreign Relations
		
		A BILL
		To ensure compliance with the 1980 Hague Convention on the Civil Aspects of International Child
			 Abduction, to establish procedures for the prompt return of children
			 abducted to other countries, and for other purposes.
	
	
		
			1.
			Short title and table of contents
			
				(a)
				Short title
				This Act may be cited as the Sean and David Goldman International Child Abduction Prevention and Return Act of 2014.
			
				(b)
				Table of contents
				The table of contents for this Act is as follows:
				
					Sec. 1. Short title and table of contents.
					Sec. 2. Findings; sense of Congress; purposes.
					Sec. 3. Definitions.
					TITLE I—Department of State actions
					Sec. 101. Annual report.
					Sec. 102. Standards and assistance.
					Sec. 103. Bilateral procedures, including memoranda of understanding.
					Sec. 104. Report to congressional representatives.
					TITLE II—Actions by the Secretary of State
					Sec. 201. Response to international child abductions.
					Sec. 202. Actions by the Secretary of State in response to patterns of noncompliance in cases of
			 international child abductions.
					Sec. 203. Consultations with foreign governments.
					Sec. 204. Waiver by the Secretary of State.
					Sec. 205. Termination of actions by the Secretary of State.
					TITLE III—Prevention of International Child Abduction
					Sec. 301. Preventing children from leaving the United States in violation of a court order.
					Sec. 302. Authorization for judicial training on international parental child abduction.
				
			
			2.
			Findings; sense of Congress; purposes
			
				(a)
				Findings
				Congress finds the following:
				
					(1)
					Sean Goldman, a United States citizen and resident of New Jersey, was abducted from the United
			 States in 2004 and separated from his father, David Goldman, who spent
			 nearly 6 years battling for the return of his son from Brazil before
			 Sean was finally returned to Mr. Goldman’s custody on December 24, 2009.
				
					(2)
					The Department of State’s Office of Children’s Issues, which serves as the Central Authority of the
			 United States for the purposes of the 1980 Hague Convention on the Civil
			 Aspects of International Child Abduction (referred to in this Act as the Hague Abduction Convention), has received thousands of
			 requests since 2007 for assistance in the return to the United States of
			 children who have been wrongfully abducted by a parent or other legal
			 guardian to
			 another country.
				
					(3)
					For a variety of reasons reflecting the significant
			 obstacles to the recovery of abducted children, as well as the legal and
			 factual complexity involving such cases, not all cases are reported to the
			 Central Authority of the United States.
				
					(4)
					More than 1,000 outgoing international child abductions are reported every year to the Central
			 Authority of the United States, which depends solely on proactive
			 reporting of abduction cases.
				
					(5)
					Only about one-half of the children abducted from the United States to countries with which the
			 United
			 States enjoys reciprocal obligations under the Hague Abduction Convention
			 are returned to the United States.
				
					(6)
					The United States and other Convention countries have expressed their desire, through the Hague
			 Abduction
			 Convention, to protect children internationally from the harmful effects of their wrongful removal or retention
			 and to establish procedures to ensure their prompt return to the State of
			 their habitual residence, as well as to secure protection for rights of
			 access..
				
					(7)
					Compliance by the United States and other Convention countries depends on the actions of their
			 designated
			 central authorities, the performance of their judicial systems as
			 reflected in
			 the legal process and decisions rendered to enforce or effectuate the
			 Hague Abduction Convention, and the ability and willingness of their law
			 enforcement authorities to ensure the swift enforcement of orders rendered
			 pursuant to
			 the Hague Abduction Convention.
				
					(8)
					According to data from the Department of State, approximately 40 percent
			 of abduction cases involve children taken from the United
			 States to countries with which the United States does not have reciprocal
			 obligations under the Hague
			 Abduction Convention or other arrangements relating to the
			 resolution of abduction cases.
				
					(9)
					According to the Department of State’s April 2010 Report on Compliance with the Hague Convention on
			 the Civil Aspects of International Child Abduction, parental child abduction jeopardizes the child and has substantial long-term consequences for both
			 the child and the left-behind parent..
				
					(10)
					Few left-behind parents have
			 the extraordinary financial resources necessary—
					
						(A)
						to pursue individual civil
			 or criminal remedies in both the United States and a foreign country, even
			 if such remedies are available; or
					
						(B)
						to engage in repeated foreign travel to attempt to
			 obtain the return of their children through diplomatic or
			 other channels.
					
					(11)
					Military parents often face additional complications in resolving abduction
			 cases because of the challenges presented by their military obligations.
				
					(12)
					In addition to using the Hague Abduction Convention to achieve the return of abducted children, the
			 United States has an array of Federal, State, and local law enforcement,
			 criminal justice, and judicial tools at its disposal to prevent
			 international abductions.
				
					(13)
					Federal agencies tasked with preventing international abductions have indicated that the most
			 effective way to stop international child abductions is while they are in
			 progress, rather than after the child has been removed to a foreign
			 destination.
				
					(14)
					Parental awareness of abductions in progress, rapid response by relevant law enforcement, and
			 effective coordination among Federal, State, local, and international
			 stakeholders are critical in preventing such abductions.
				
					(15)
					A more robust application of domestic tools, in cooperation with international law enforcement
			 entities and appropriate application of the Hague Abduction Convention
			 could—
					
						(A)
						discourage some parents from attempting abductions;
					
						(B)
						block attempted abductions at ports of exit; and
					
						(C)
						help achieve the return of more abducted children.
					
				(b)
				Sense of Congress
				It is the sense of Congress that the United States should set a strong example for other Convention
			 countries in the timely location and prompt resolution of cases involving
			 children abducted abroad and brought to the
			 United States.
			
				(c)
				Purposes
				The purposes of this Act are—
				
					(1)
					to protect children whose habitual residence is the United States from wrongful
			 abduction;
				
					(2)
					to assist left-behind parents in quickly resolving cases and maintaining safe and predictable
			 contact with their
			 child while an abduction case is pending;
				
					(3)
					to protect the custodial rights of parents, including military parents, by providing the parents,
			 the judicial  system, and law enforcement authorities with the
			 information they need to prevent unlawful abduction before it occurs;
				
					(4)
					to enhance
			 the prompt resolution of abduction and access cases;
				
					(5)
					to detail an appropriate set of actions to be undertaken by the Secretary of State
			 to address persistent problems in the resolution of abduction cases;
				
					(6)
					to establish a program to prevent wrongful abductions; and
				
					(7)
					to increase interagency coordination in preventing international child abduction by convening a
			 working group composed of presidentially appointed and Senate confirmed
			 officials from the Department of State, the Department of Homeland
			 Security, and the Department of Justice.
				
			3.
			Definitions
			In this Act:
			
				(1)
				Abducted child
				The term abducted child means a child who is the victim of international child abduction.
			
				(2)
				Abduction
				The term abduction means the alleged wrongful removal of a child from the child’s country of habitual residence, or
			 the wrongful retention of a child outside such country, in
			 violation of a left-behind parent’s custodial rights, including the rights
			 of a military parent.
			
				(3)
				Abduction case
				The term abduction case means a case that—
				
					(A)
					has been reported to the Central Authority of the United States by a
			 left-behind parent for the resolution of an abduction; and
				
					(B)
					meets the criteria for an international child abduction under the Hague Abduction
			 Convention, regardless of whether the country at issue is a Convention
			 country.
				
				(4)
				Access case
				The term access case means a case involving an application filed with the Central Authority of the United States by a
			 parent seeking rights of access.
			
				(5)
				Annual report
				The term Annual Report means the Annual Report on International Child Abduction required under section 101.
			
				(6)
				Application
				The term application means—
				
					(A)
					in the case of a Convention country, the application required pursuant to article 8 of the Hague
			 Abduction Convention;
				
					(B)
					in the case of a bilateral procedures country, the formal document required, pursuant to the
			 provisions of the
			 applicable arrangement, to request the return of an abducted child or to
			 request
			 rights of access, as applicable; and
				
					(C)
					in the case of a non-Convention country, the formal request by the Central Authority of the United
			 States
			 to the Central Authority of such country requesting the return of an
			 abducted child or for rights of contact with an abducted child.
				
				(7)
				Appropriate congressional committees
				The term appropriate congressional committees means the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives.
			
				(8)
				Bilateral procedures
				The term bilateral procedures means any procedures established by, or pursuant to, a bilateral arrangement, including a
			 Memorandum of Understanding  between the United States
			 and another
			 country, to resolve abduction and access cases,
			 including procedures to address interim contact matters.
			
				(9)
				Bilateral procedures country
				The term bilateral procedures country means a country with which the United States has entered into bilateral procedures, including
			 Memoranda of Understanding, with respect to child abductions.
			
				(10)
				Central authority
				The term Central Authority means—
				
					(A)
					in the case of a Convention country, the meaning given such term in article 6 of the Hague
			 Abduction Convention;
				
					(B)
					in the case of an MOU country, the official entity designated by the government of the MOU country
			 within the applicable memorandum of understanding pursuant to section
			 103(b)(1) to discharge the
			 duties imposed on the entity in such MOU; and
				
					(C)
					in the case of a non-Convention country, the foreign ministry or other appropriate authority of
			 such country.
				
				(11)
				Child
				The term child means an individual who has not attained 16 years of age.
			
				(12)
				Convention country
				The term Convention country means a country for which the Hague Abduction Convention has entered into force with respect to
			 the United States.
			
				(13)
				Hague abduction convention
				The term Hague Abduction Convention means the Convention on the Civil Aspects of International Child Abduction, done at The Hague
			 October 25, 1980.
			
				(14)
				Interim contact
				The term interim contact means the ability of a left-behind parent to communicate with or visit an abducted child during
			 the pendency of an abduction case.
			
				(15)
				Left-behind parent
				The term left-behind parent means an individual who alleges that an abduction has
			 occurred that is in breach of rights of custody attributed to such
			 individual.
			
				(16)
				Non-convention country
				The term non-Convention country means a country in which the Hague Abduction Convention has not entered into force with respect to
			 the United States.
			
				(17)
				Overseas military dependent child
				The term overseas military dependent child means a child whose habitual residence is the United States according to United States law even
			 though the child is residing outside the United States with a military
			 parent.
			
				(18)
				Overseas military parent
				The term overseas military parent means an individual who—
				
					(A)
					has custodial rights with respect to a child; and
				
					(B)
					is serving outside the United
			 States as a member of the United States Armed Forces.
				
				(19)
				Pattern of noncompliance
				
					(A)
					In general
					The term pattern of noncompliance means the persistent failure—
					
						(i)
						of a Convention country to implement and abide by provisions of the Hague Abduction Convention;
					
						(ii)
						of a non-Convention country to abide by bilateral procedures that have been
			 established between the United States and such country; or
					
						(iii)
						of a non-Convention country to work with the Central Authority of the United States to resolve
			 abduction cases.
					
					(B)
					Persistent failure
					Persistent failure under subparagraph (A) may be evidenced in a given country by the presence of 1
			 or more of the following criteria:
					
						(i)
						Thirty percent or more of the total abduction cases in such country are unresolved abduction cases.
					
						(ii)
						The Central Authority regularly fails to fulfill its responsibilities pursuant to—
						
							(I)
							the
			 Hague Abduction Convention; or
						
							(II)
							any bilateral procedures between the United States and such country.
						
						(iii)
						The judicial or administrative branch, as applicable, of the national government of
			 a Convention country or a bilateral procedures country fails to
			 regularly implement and comply with the provisions of the Hague
			 Abduction Convention or bilateral procedures, as applicable.
					
						(iv)
						Law enforcement authorities regularly fail to enforce return orders or
			 determinations of rights of access rendered by the judicial or
			 administrative authorities of the government of the country in
			 abduction cases.
					
				(20)
				Rights of access
				The term rights of access means the establishment of rights of contact between a child and a parent seeking access in
			 Convention countries under the laws of the
			 country in which the child is located—
				
					(A)
					by operation of law;
				
					(B)
					through a judicial or administrative determination; or
				
					(C)
					through a legally enforceable arrangement between the parties.
				
				(21)
				Rights of custody
				The term rights of custody means rights of care and custody of a child, including the right to determine the place
			 of residence of a child, under the laws of the country in which
			 the child is a habitual resident—
				
					(A)
					attributed to an individual; and
				
					(B)
					arising—
					
						(i)
						by operation of law;
					
						(ii)
						through a judicial or administrative decision; or
					
						(iii)
						through a legally enforceable arrangement between the parties.
					
				(22)
				Rights of interim contact
				The term rights of interim contact means the rights of contact between a child and a left-behind parent, which has been provided as a
			 provisional measure while an abduction case is pending, under the laws of
			 the country in which the child is located—
				
					(A)
					by operation of law;
				
					(B)
					through a judicial or administrative determination; or
				
					(C)
					through a legally enforceable arrangement between the parties.
				
				(23)
				Unresolved abduction case
				
					(A)
					In general
					Subject to subparagraph (B), the term unresolved abduction case means an abduction case that remains unresolved for a period that exceeds 12 months after the date
			 on which the completed application for return of the child is submitted
			 for determination to the judicial or administrative authority, as
			 applicable, in the country in which the child is located.
				
					(B)
					Resolution of case
					An abduction case shall be considered to be resolved if—
					
						(i)
						the child is returned to the country of habitual residence, pursuant to the Hague Abduction
			 Convention or other appropriate bilateral procedures, if applicable;
					
						(ii)
						the judicial or administrative branch, as applicable, of the government of the country in
			 which the child is located has implemented, and is complying with, the
			 provisions of the Hague Abduction Convention or other bilateral
			 procedures, as applicable;
					
						(iii)
						the left-behind parent reaches a voluntary arrangement with the other  parent;
					
						(iv)
						the left-behind parent submits a written withdrawal of the application or the request for
			 assistance to the Department of State;
					
						(v)
						the left-behind parent cannot be located for 1 year despite the documented efforts of the
			 Department of State to locate the parent; or
					
						(vi)
						the child or left-behind parent is deceased.
					
			I
			Department of State actions
			
				101.
				Annual report
				
					(a)
					In general
					Not later than April 30 of each year, the Secretary of State shall submit to the appropriate
			 congressional committees an Annual Report on International Child
			 Abduction.
				
					(b)
					Contents
					Each Annual Report shall include—
					
						(1)
						a list of all countries in  which there were 1 or more abduction cases, during the
			 preceding calendar year, relating to a child whose habitual residence is
			 the United States, including a description of whether each such country—
						
							(A)
							is a
			 Convention
			 country;
						
							(B)
							is a bilateral procedures country;
						
							(C)
							has other procedures for resolving such abductions; or
						
							(D)
							adheres to no protocols with respect to child abduction;
						
						(2)
						for each country with respect to which there were 5 or more pending abduction cases, during the
			 preceding
			 year,	relating to a child whose habitual residence is the United States—
						
							(A)
							the number of such new abduction and access cases reported during the
			 preceding year;
						
							(B)
							for Convention and bilateral procedures countries—
							
								(i)
								the number of abduction and access cases that the Central Authority of the United States
			 transmitted
			 to the Central Authority of
			 such country; and
							
								(ii)
								the number of abduction and access cases that were not submitted by the Central Authority to the
			 judicial or administrative authority, as applicable, of such country;
							
							(C)
							the reason for the delay in submission of each case identified in subparagraph	(B)(ii) by the
			 Central
			 Authority of such country to the judicial or administrative authority of
			 that country;
						
							(D)
							the number of unresolved abduction and access cases, and the length of time each case has been
			 pending;
						
							(E)
							the number and percentage of unresolved abduction cases in which law
			 enforcement authorities have—
							
								(i)
								not located the abducted child;
							
								(ii)
								failed to undertake serious efforts to locate the abducted child; and
							
								(iii)
								failed to enforce a return
			 order rendered by the judicial or administrative authorities of such
			 country;
							
							(F)
							the total number and the percentage of the total number of abduction and access cases,
			 respectively, resolved during the preceding year;
						
							(G)
							recommendations to improve the resolution of abduction and access cases; and
						
							(H)
							the average time it takes to locate a child;
						
						(3)
						the number of abducted children whose habitual residence is in the United States and who were
			 returned to the United States from—
						
							(A)
							Convention countries;
						
							(B)
							bilateral procedures countries;
						
							(C)
							countries having other procedures for resolving such abductions; or
						
							(D)
							countries adhering to no protocols with respect to child abduction;
						
						(4)
						a list of Convention countries and bilateral procedures countries that have failed to
			 comply with any of their
			 obligations under the Hague Abduction Convention or bilateral procedures,
			 as
			 applicable, with respect to the resolution of abduction and access
			 cases;
					
						(5)
						a list of countries demonstrating a pattern of noncompliance and a description of the
			 criteria on
			 which the determination of a pattern of noncompliance for each country is
			 based;
					
						(6)
						information on efforts by the Secretary of State to encourage non-Convention countries—
						
							(A)
							to ratify or accede to the Hague Abduction Convention;
						
							(B)
							to enter into or implement other bilateral procedures, including memoranda of understanding, with
			 the United States; and
						
							(C)
							to address pending abduction
			 and access cases;
						
						(7)
						the number of cases resolved without abducted children being returned to
			 the United States from Convention countries, bilateral
			 procedures countries, or
			 other non-Convention 
			 countries;
					
						(8)
						a list of countries that became Convention countries with respect to the United States during
			 the preceding year; and
					
						(9)
						information about efforts to seek resolution of abduction cases of children whose habitual
			 residence is in the United States and whose abduction occurred before the
			 Hague Abduction Convention entered into force with respect
			 to the United States.
					
					(c)
					Exceptions
					Unless a left-behind parent provides written permission to the Central Authority of the United
			 States to include personally identifiable information about the parent or
			 the child in the Annual Report, the
			 Annual Report may not include any personally identifiable information
			 about any such parent, child, or party to an abduction or access case
			 involving such parent or child.
				
					(d)
					Additional sections
					Each Annual Report shall also include—
					
						(1)
						information on the number of unresolved abduction cases affecting military parents;
					
						(2)
						a description of the assistance offered to such military parents;
					
						(3)
						information on the use of airlines in abductions, voluntary airline practices to prevent
			 abductions, and recommendations for best airline practices to prevent
			 abductions;
					
						(4)
						information on actions taken by the Central Authority of the United States to train domestic judges
			 in the application of the Hague Abduction Convention; and
					
						(5)
						information on actions taken by the Central Authority of the United States to train United States
			 Armed Forces legal assistance personnel, military chaplains, and military
			 family support center personnel about—
						
							(A)
							abductions;
						
							(B)
							the risk of loss of
			 contact with children; and
						
							(C)
							the legal means available to resolve such
			 cases.
						
					(e)
					Repeal of the Hague Abduction Convention Compliance Report
					Section 2803 of the Foreign Affairs Reform and Restructuring Act of 1998 (42 U.S.C. 11611) is repealed.
				
					(f)
					Notification to Congress on countries in noncompliance
					
						(1)
						In general
						The Secretary of State shall include, in a separate section of the
			 Annual
			 Report, the Secretary’s determination, pursuant to the provisions under
			 section 202(b), of whether each country listed in
			 the report has engaged in a pattern of
			 noncompliance in cases of child abduction during the preceding 12 months.
					
						(2)
						Contents
						The section described in paragraph (1)—
						
							(A)
							shall identify any action or actions described in section 202(d) (or commensurate action as
			 provided in section 202(e)) that have been taken by the Secretary with
			 respect to each country;
						
							(B)
							shall describe the basis for the Secretary’s determination of the pattern of noncompliance by each
			 country;
						
							(C)
							shall indicate whether all noneconomic policy options designed to resolve the pattern of
			 noncompliance
			 have reasonably been
			 exhausted, including the consultations required under section 203.
						
				102.
				Standards and assistance
				The Secretary of State shall—
				
					(1)
					ensure that United States diplomatic and consular missions abroad—
					
						(A)
						maintain a consistent reporting standard with respect to abduction and access cases;
					
						(B)
						designate at least 1 senior official in each such mission, at the discretion of the Chief of
			 Mission, to assist left-behind parents from the United
			 States who are visiting such country or otherwise seeking to resolve
			 abduction or access cases; and
					
						(C)
						monitor developments in abduction and access cases; and
					
					(2)
					develop and implement written strategic plans for engagement with any Convention or non-Convention
			 country in which there are 5 or more cases of international child
			 abduction.
				
				103.
				Bilateral procedures, including memoranda of understanding
				
					(a)
					Development
					
						(1)
						In general
						Not later than 180 days after the date of the enactment of this Act, the Secretary of State shall
			 initiate a process to develop and enter into appropriate bilateral
			 procedures, including
			 memoranda of understanding, as appropriate, with non-Convention
			 countries that are unlikely to become Convention countries in the
			 foreseeable
			 future, or with Convention countries that have unresolved abduction cases
			 that occurred before the Hague Abduction Convention entered into force
			 with respect to the United States or that country.
					
						(2)
						Prioritization
						In carrying out paragraph (1), the Secretary of State shall give priority to countries with
			 significant abduction cases and related issues.
					
					(b)
					Elements
					The bilateral procedures described in subsection (a) shall include provisions requiring—
					
						(1)
						the identification of—
						
							(A)
							the Central Authority;
						
							(B)
							the judicial or administrative authority that will promptly adjudicate abduction and access cases;
						
							(C)
							the law enforcement agencies; and
						
							(D)
							the implementation of procedures to ensure the
			 immediate enforcement of an order issued by the authority identified
			 pursuant to subparagraph (B) to return an abducted child to a left-behind
			 parent, including by—
							
								(i)
								conducting an investigation to ascertain the location of the abducted child;
							
								(ii)
								providing protection to the abducted child after such child is located; and
							
								(iii)
								retrieving the abducted child and making the appropriate arrangements for such child to be returned
			 to the child’s country of habitual residence;
							
						(2)
						the implementation of a protocol to effectuate the return of an abducted child identified in an
			 abduction case not later than 6 weeks after the application with respect
			 to the abduction case has been submitted to the judicial or administrative
			 authority, as applicable, of the country in which the abducted child is
			 located;
					
						(3)
						the implementation of a protocol for the establishment and protection of the rights of interim
			 contact during pendency of
			 abduction cases; and
					
						(4)
						the implementation of a protocol to establish periodic visits between a United States embassy or
			 consular official and an
			 abducted child, in order to allow the official to ascertain the child’s
			 location and
			 welfare.
					
				104.
				Report to congressional representatives
				
					(a)
					Notification
					The Secretary of State shall submit written notification to the Member of
			 Congress and Senators, or Resident Commissioner or Delegate, as
			 appropriate, representing the legal residence of a left-behind
			 parent if such parent—
					
						(1)
						reports an abduction to the Central Authority of
			 the United States; and
					
						(2)
						consents to such notification.
					
					(b)
					Timing
					At the request of any person who is a left-behind parent, including a left-behind parent who
			 previously reported an abduction to the Central Authority of the United
			 States before the date of the enactment of this Act, the notification
			 required under subsection (a) shall be
			 provided as soon as is practicable.
				
			II
			Actions by the Secretary of State
			
				201.
				Response to international child abductions
				
					(a)
					United States policy
					It is the policy of the United States—
					
						(1)
						to promote the best interest of children wrongfully abducted from the United States by—
						
							(A)
							establishing legal
			 rights
			 and procedures for their prompt return; and
						
							(B)
							ensuring the enforcement of reciprocal
			 international obligations under the Hague Abduction Convention or other
			 bilateral procedures, as applicable;
						
						(2)
						to promote the timely resolution of abduction cases through 1 or more of the actions described in
			 section 202; and
					
						(3)
						to ensure appropriate coordination within the Federal Government and between Federal, State, and
			 local agencies involved in abduction prevention, investigation, and
			 resolution.
					
					(b)
					Actions by the Secretary of State in response to unresolved cases
					
						(1)
						Determination of action by the secretary of state
						For each abduction or access case relating to a child whose habitual residence is in the United
			 States that remains pending or is otherwise unresolved on the date that is
			 12 months after the date on which the Central Authority of the United
			 States submits such case to a foreign country,  the Secretary of State
			 shall determine whether the government of such foreign country has failed
			 to take
			 appropriate steps to resolve the case. If the Secretary of State
			 determines that such failure occurred, the Secretary should, as
			 expeditiously as
			 practicable—
						
							(A)
							take 1 or more of the actions described in subsections (d) and (e) of section 202; and
						
							(B)
							direct the Chief of Mission in that foreign country to directly address the resolution of the case
			 with senior officials in the foreign government.
						
						(2)
						Authority for delay of action by the secretary of state
						The Secretary of State may delay any action described in paragraph (1) if the Secretary determines
			 that an additional period
			 of time, not to exceed 1 year, will substantially assist in resolving the
			 case.
					
						(3)
						Report
						If the Secretary of State delays  any action pursuant to paragraph (2) or decides not to take an
			 action described in subsection (d) or (e) of section 202 after making the
			 determination described in paragraph (1), the Secretary,  not later than
			 15 days after such delay or decision, provide a report to the appropriate
			 congressional committees that details the reasons for delaying action or
			 not taking action, as appropriate.
					
						(4)
						Congressional briefings
						At the request of the appropriate congressional committees, the Secretary of State shall provide a
			 detailed briefing, including a written report, if requested, on actions
			 taken to resolve a case or the cause for delay.
					
					(c)
					Implementation
					
						(1)
						In general
						In carrying out subsection (b), the Secretary of State should—
						
							(A)
							take 1 or more actions that most appropriately respond to the nature and severity of the
			 governmental failure
			 to resolve the unresolved abduction case; and
						
							(B)
							seek, to the fullest extent possible—
							
								(i)
								to initially respond by communicating with the
			 Central Authority of the country; and
							
								(ii)
								if clause (i) is unsuccessful, to target subsequent actions—
								
									(I)
									as narrowly as
			 practicable, with respect to the
			 agencies or instrumentalities of the foreign government that are
			 responsible for such failures; and
								
									(II)
									in ways that respect the separation of
			 powers and independence of the judiciary of the country, as applicable.
								
						(2)
						Guidelines for actions by the secretary of state
						In addition to the guidelines under paragraph (1), the Secretary of State, in determining whether
			 to take
			 1 or more actions under paragraphs (5) through (7) of section 202(d) or
			 section 202(e), shall seek to
			 minimize any adverse impact on—
						
							(A)
							the population of the country whose government is targeted by the action or actions;
						
							(B)
							the humanitarian activities of United States and nongovernmental organizations in the
			 country; and
						
							(C)
							the national security interests of the United States.
						
				202.
				Actions by the Secretary of State in response to patterns of noncompliance in cases of
			 international child
			 abductions
				
					(a)
					Response to a pattern of noncompliance
					It is the policy of the United States—
					
						(1)
						to oppose institutional or other systemic failures of foreign governments to fulfill their
			 obligations
			 pursuant to the Hague Abduction Convention or bilateral procedures, as
			 applicable, to
			 resolve abduction and access cases;
					
						(2)
						to promote reciprocity pursuant to, and in compliance with, the Hague Abduction Convention or
			 bilateral procedures, as appropriate; and
					
						(3)
						to directly engage with senior foreign government officials to most effectively address patterns of
			 noncompliance.
					
					(b)
					Determination of countries with patterns of noncompliance in cases of international child abduction
					
						(1)
						Annual review
						Not later than April 30 of each year, the Secretary of State shall—
						
							(A)
							review the status of abduction
			 and
			 access cases in each foreign country in order to determine whether the
			 government
			 of such country has engaged in a pattern of noncompliance during the
			 preceding 12 months; and
						
							(B)
							report such determination pursuant to section 101(f).
						
						(2)
						Determinations of responsible parties
						The Secretary of State shall seek to determine the
			 agencies or
			 instrumentalities of the government of each country determined to have
			 engaged in a pattern of noncompliance under
			 paragraph (1)(A) that are responsible for such pattern
			 of noncompliance—
						
							(A)
							to appropriately target
			 actions in response to such noncompliance;  and
						
							(B)
							to engage with senior foreign government officials to effectively address such noncompliance.
						
					(c)
					Actions by the Secretary of State with respect to a country with a pattern of noncompliance
					
						(1)
						In general
						Not later
			 than 90 days (or 180 days in case of a delay under paragraph (2)) after a
			 country is determined to have been engaged in a pattern
			 of noncompliance under subsection (b)(1)(A), the Secretary of State shall—
						
							(A)
							take
			 1 or more of the actions described in subsection
			 (d);
						
							(B)
							direct the Chief of Mission in that country to directly address the systemic problems that led to
			 such determination; and
						
							(C)
							inform senior officials in the foreign government of the potential repercussions related to such
			 designation.
						
						(2)
						Authority for delay of actions by the secretary of state
						The Secretary shall not be required to take action under paragraph (1) until the expiration of a
			 single, additional period of up to 90 days if, on or before the date on
			 which the Secretary of State is required to take such action, the
			 Secretary determines and certifies to the appropriate congressional
			 committees that 
			 such additional period is necessary—
						
							(A)
							for a continuation of negotiations that have been commenced with the government of a country
			 described in paragraph (1) in order to bring about a cessation of the
			 pattern of
			 noncompliance by such country;
						
							(B)
							for a review of corrective action taken by a country after the designation of such country as being
			 engaged in a
			 pattern of noncompliance under subsection (b)(1)(A); or
						
							(C)
							in
			 anticipation that corrective action will be taken by such country during
			 such 90-day period.
						
						(3)
						Exception for additional action by the secretary of state
						The Secretary of State shall not be required to take additional action under paragraph (1) with
			 respect to a
			 country
			 determined to have been engaged in a persistent pattern of noncompliance
			 if the Secretary—
						
							(A)
							has taken action pursuant to paragraph (5), (6), or (7) of subsection (d) with respect to such
			 country in the
			 preceding year and such action continues to be in effect;
						
							(B)
							exercises the waiver under section 204 and briefs the appropriate congressional committees; or
						
							(C)
							submits a report to the appropriate congressional committees that—
							
								(i)
								indicates that such country is subject to multiple,
			 broad-based sanctions; and
							
								(ii)
								describes how such sanctions satisfy the requirements under this subsection.
							
						(4)
						Report to congress
						Not later than 90 days after the submission of the Annual Report, the Secretary shall submit a
			 report to Congress on the specific actions taken against countries
			 determined to have been engaged in a
			 pattern of noncompliance under this section.
					
					(d)
					Description of actions by the Secretary of State in Hague Abduction Convention countries
					Except as provided in subsection (f), the actions by the Secretary of State referred to in this
			 subsection are—
					
						(1)
						a demarche;
					
						(2)
						an official public statement detailing unresolved cases;
					
						(3)
						a public condemnation;
					
						(4)
						a delay or cancellation of 1 or more bilateral working, official, or state visits;
					
						(5)
						the withdrawal, limitation, or suspension of United States development assistance in accordance
			 with section 116 of the Foreign Assistance Act of 1961 (22 U.S.C. 2151n);
					
						(6)
						the withdrawal, limitation, or suspension of United States security assistance in accordance with
			 section 502B of the Foreign Assistance Act of 1961 (22 U.S.C. 2304); and
					
						(7)
						the withdrawal, limitation, or suspension of assistance to the central government of a country
			 pursuant to chapter 4 of part II of the Foreign Assistance Act of 1961 (22
			 U.S.C. 2346 et seq.; relating to the Economic Support Fund).
					
					(e)
					Commensurate action
					
						(1)
						In general
						Except as provided in subsection (f), the Secretary of State may substitute any other action
			 authorized by law for any action described in subsection (d) if the
			 Secretary determines that such
			 action—
						
							(A)
							is commensurate in effect to the action substituted; and
						
							(B)
							would substantially further the purposes of this Act.
						
						(2)
						Notification
						If commensurate action is taken pursuant to this subsection, the Secretary shall submit a report to
			 the appropriate congressional committees that—
						
							(A)
							describes such action;
						
							(B)
							explains the reasons for taking such action; and
						
							(C)
							specifically describes the basis for the Secretary’s determination under paragraph (1) that such
			 action—
							
								(i)
								is commensurate with the action substituted; and
							
								(ii)
								substantially furthers the purposes of this Act.
							
					(f)
					Resolution
					The Secretary of State shall seek to take all appropriate actions authorized by law to
			 resolve the unresolved case or to obtain the cessation of such pattern of
			 noncompliance, as applicable.
				
					(g)
					Humanitarian exception
					Any action taken pursuant to subsection (d) or (e) may not prohibit or restrict the provision of
			 medicine, medical equipment or supplies, food, or other life-saving
			 humanitarian assistance.
				
				203.
				Consultations with foreign governments
				As soon as practicable after the Secretary of State makes a determination under section 201 in
			 response to
			 a failure to resolve unresolved abduction cases or the Secretary takes an
			 action under subsection (d) or (e) of section 202, based on a pattern of
			 noncompliance, the Secretary
			 shall request consultations with the government of such country regarding
			 the situation giving rise to
			 such determination.
			
				204.
				Waiver by the Secretary of State
				
					(a)
					In general
					Subject to subsection (b), the Secretary of State may waive the application of any of the actions
			 described
			 in subsections (d) and (e) of section	202 with respect to a country if
			 the Secretary
			 determines and notifies the appropriate congressional committees
			 that—
					
						(1)
						the government of such country—
						
							(A)
							has satisfactorily resolved the abduction cases giving
			 rise to the
			 application of any of such actions; or
						
							(B)
							has ended such country’s pattern of noncompliance; or
						
						(2)
						the national security interest of the United States requires the exercise of such waiver
			 authority.
					
					(b)
					Congressional notification
					Not later than the date on which the Secretary of State exercises the waiver
			 authority under
			 subsection (a),  the Secretary shall—
					
						(1)
						notify the appropriate congressional committees of such waiver; and
					
						(2)
						provide such committees with a detailed justification
			 for such waiver, including an explanation of the steps the noncompliant
			 government has taken—
						
							(A)
							to resolve abductions cases; or
						
							(B)
							to end its pattern of noncompliance.
						
					(c)
					Publication in Federal Register
					Subject to subsection (d), the Secretary of  State shall ensure that each waiver determination
			 under this section—
					
						(1)
						is published in the Federal Register; or
					
						(2)
						is posted on the Department of State website.
					
					(d)
					Limited disclosure of information
					The Secretary of State may limit the publication of information under subsection (c) in the
			 same
			 manner and to the same extent as the President may limit the publication
			 of findings and determinations described in section 654(c) of the Foreign
			 Assistance Act of 1961 (22 U.S.C. 2414(c)), if the Secretary determines
			 that the publication of such information would be harmful to the national
			 security of the United States and would not further the purposes of this
			 Act.
				
				205.
				Termination of actions by the Secretary of State
				Any specific action taken under this Act or any amendment made by this Act with respect to a
			 foreign country
			 shall terminate on the date on which the Secretary of State submits a
			 written certification to Congress that the
			 government of such country—
				
					(1)
					has resolved any
			 unresolved abduction case that gave rise to such specific action; or
				
					(2)
					has taken substantial and verifiable steps to
			 correct such country’s persistent pattern of noncompliance that gave rise
			 to such specific action, as applicable.
				
			III
			Prevention of International Child Abduction
			
				301.
				Preventing children from leaving the United States in violation of a court order
				
					(a)
					In general
					Subtitle C of title IV of the Homeland Security Act of 2002 (6 U.S.C. 231 et seq.) is amended by
			 adding at the end the following:
					
						
							433.
							Prevention of international child abduction
							
								(a)
								Program established
								The Secretary, through the Commissioner of U.S. Customs and Border Protection (referred to in this
			 section as CBP), in coordination with the Secretary of State,
			 the Attorney General, and the Director of the Federal Bureau of
			 Investigation, shall establish a program that—
								
									(1)
									seeks to prevent a child
			 (as
			 defined in section 1204(b)(1) of title 18, United States Code) from
			 departing from the territory of the United States if a parent
			 or legal guardian of such child presents a court order from a court of
			 competent jurisdiction prohibiting the removal of such child from the
			 United States to a CBP Officer in sufficient time to prevent such
			 departure for the
			 duration of such court order, including through the use of existing
			 authorities and processes to address the wrongful removal; and
								
									(2)
									leverages other existing authorities and processes to address the wrongful removal and return of a
			 child.
								
								(b)
								Interagency coordination
								
									(1)
									In general
									The Secretary of State shall convene and chair an interagency working group to prevent
			 international parental child abduction. The group shall be composed of
			 presidentially appointed, Senate confirmed officials from—
									
										(A)
										the Department of State;
									
										(B)
										the Department of Homeland Security, including U.S. Customs and Border Protection and U.S.
			 Immigration and
			 Customs Enforcement; and
									
										(C)
										the Department of Justice, including the Federal Bureau of Investigation.
									
									(2)
									Department of defense
									The Secretary of Defense shall designate an official within the Department of Defense—
									
										(A)
										to coordinate with the Department of State on international child abduction issues; and
									
										(B)
										to oversee activities designed to prevent or resolve international child abduction cases relating
			 to active duty military service members.
									.
				
					(b)
					Clerical amendment
					The table of contents of the Homeland Security Act of 2002 (6 U.S.C. 101 note) is amended by adding
			 after the item relating to section 432 the following:
					
						
							Sec. 433. Prevention of international child abduction.
						
						.
				
				302.
				Authorization for judicial training on international parental child abduction
				
					(a)
					In general
					The Secretary of State, subject to the availability of appropriations, shall seek to provide
			 training, directly or through another government agency or nongovernmental
			 organizations, on the
			 effective handling of parental abduction cases to the judicial and
			 administrative authorities in countries—
					
						(1)
						in which a significant number of unresolved abduction cases are pending; or
					
						(2)
						that have been designated as having a pattern of noncompliance under section 202(b).
					
					(b)
					Strategy requirement
					Not later than 180 days after the date of the enactment of this Act, the President shall submit a
			 strategy to carry out the activities described in subsection (a) to—
					
						(1)
						the Committee on Foreign Relations of the Senate;
					
						(2)
						the Committee on Foreign Affairs of the House of Representatives;
					
						(3)
						the Committee on Appropriations of the Senate; and
					
						(4)
						the Committee on Appropriations of the House of Representatives.
					
					(c)
					Authorization of appropriations
					
						(1)
						In general
						There is  authorized to be appropriated to the Secretary of State $5,000,000 for each of the
			 fiscal years 2015 and 2016
			 to carry out subsection (a).
					
						(2)
						Use of funds
						Amounts appropriated for the activities set forth in subsection (a) shall be used pursuant to the
			 authorization and requirements under this section.
					
